Citation Nr: 1524961	
Decision Date: 06/10/15    Archive Date: 06/19/15

DOCKET NO.  13-17 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Home Loan Eligibility Center in Winston-Salem, North Carolina


THE ISSUE

Entitlement to VA home loan guaranty benefits.


ATTORNEY FOR THE BOARD

L. Zobrist, Associate Counsel


INTRODUCTION

The appellant had active service from November 1981 to May 1986. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 decision of the Department of Veterans Affairs (VA) Regional Loan Center in Atlanta, Georgia.  This matter was previously before the Board in December 2013, when it was remanded by another Veterans Law Judge for additional development; the matter has been reassigned to the undersigned.  The appellant's file is now in the jurisdiction of the Home Loan Eligibility Center in Winston-Salem, North Carolina.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

At the outset, the Board notes that, at the time of the prior, December 2013 remand, there were no virtual files available for review; the claims file reviewed at that time was limited in content to documents related to the appellant's request for a loan guarantee.  The evidence of record then available included the appellant's DD 214 and his lay statement (in his June 2013 substantive appeal) that there were compelling circumstances surrounding episodes when he was absent without official leave (AWOL), including his assertion that he was injured in a fight defending another sailor, was forced to sign certain paperwork under duress, and was offered/agreed to an Other than Honorable discharge without misconduct characterization.  At that time, the Board noted that there was no evidence of record upon which the Board could determine the credibility of the appellant's lay assertions, which were essentially that he was entitled to consideration under the 38 C.F.R. § 3.12(c)(6) "compelling circumstances" exception to what would otherwise be a bar to benefits due to periods of AWOL.  Consequently, the development ordered in the December 2013 remand includes instructions (which have not been completed) related to discerning the circumstances surrounding the periods of AWOL (so that the Board could determine whether such circumstances were "compelling," as described in 38 C.F.R. § 3.12(c)(6)), and whether the periods of AWOL, in conjunction with his discharge under other than honorable conditions, were truly a bar to VA benefits.  

Since that time, the appellant's electronic and paper claims file has been updated to include records related to a 1986 claim for disability benefits.  Included in those records is an undated memorandum from the Department of the Navy noting that the appellant was discharged under other than honorable conditions by reason of misconduct due to his conviction by a civil court; space was provided to indicate whether discharge was related to unauthorized absences, but no such indication was noted.  In addition, the file now contains an August 1986 VA Form 21-4193, Notice to Veterans Administration of Veteran or Beneficiary Incarcerated in Penal Institution, prepared by the Huttonsville Correctional Center in Huttonsville, West Virginia, which stated that the appellant had been received at that institution in December 1985, i.e., prior to his May 1986 discharge in absentia, following sentencing for an unspecified felony.  

Given this new information, the Board finds that the appellant was discharged from service under the provisions of 38 C.F.R. § 3.12(d)(3), for conviction of a felony, not (c)(6), for periods of AWOL.  Consequently, the development pertaining exclusively to the circumstances surrounding his periods of AWOL is not relevant to the ultimate disposition of the instant claim.  

Furthermore, to the extent that compliance with such instructions might nonetheless be considered necessary pursuant to the Court's holding in Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders), the Board notes that it is substantial, not full, compliance that is required.  Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  In this case, the purpose of the December 2013 Board remand orders regarding the appellant's episodes of AWOL was, ultimately, to determine whether there was an exception to regulations barring entitlement to VA benefits on the basis of periods of AWOL that would allow the appellant to receive the benefit sought on appeal.  The additional information obtained on remand clarifies that such exception does not apply to the appellant's claim, as his periods of AWOL were not the basis for his misconduct discharge from service.  Remand for further development on that issue is unnecessary; doing so would serve no useful or meaningful purpose and only instead result in unnecessarily imposing additional burdens on VA with no potential benefit flowing to the appellant.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). Thus, the Board finds that there has been substantial compliance with the Board's December 2013 remand instructions to the extent that they pertained exclusively to the circumstances surrounding his periods of AWOL.

However, upon review of the record, there are additional instructions in the December 2013 Board remand that remain unsatisfied, even with consideration of the documents since added to the claims file (paper and electronic).  Consequently, although the Board regrets the additional delay in resolving this matter, remand is required to ensure compliance with the remainder of the Board's prior remand instructions.

To assist the AOJ in complying with the Board's prior remand directives, the Board shall again address each one in turn, noting any additional instructions necessary after consideration of the expanded record.  

Instruction 1 required the AOJ to locate and associate with the loan guaranty file any other claims files or temporary folders being maintained at any other locations.  The appellant's 1986 claim for disability benefits, and related documents, has now been associated with his loan guaranty file (via VBMS).  In the absence of any evidence to the contrary (or contention by the appellant), the Board finds this instruction satisfied.

Instruction 2 referenced a document in the loan guaranty file, which stated that certain documents were not available due to technological constraints, but that there was internal work around guidance available.  The AOJ was instructed to associate that guidance, in written form, with the appellant's claims file.  This was not done.  

The documents judged to be irretrievable included a correspondence to the appellant (requesting additional information regarding his military service), the original letter denying entitlement to a certificate of eligibility for a home loan (i.e., the rating decision at issue), and the appellant's notice of disagreement, all dated in April 2013.  (The appellant's DD 214 was also noted to be irretrievable, but has been separately associated with his claims file.)  As noted by the Board in its December 2013 remand, the May 2013 statement of the case suggests that the issue on appeal was not entitlement to loan guaranty benefits, but, rather, an appeal as to the character of discharge, which would require the submission of new and material evidence (as the expanded record contains a November 1986 administrative decision that the appellant's service is considered dishonorable).  The two possibilities require different evidentiary burdens; consequently, the missing documents may be critical to the resolution of the matter on appeal.  

The Board also notes that it has been several years since the documents cited were deemed irretrievable, and a solution to the technological problem may have been discovered in the interim.  Therefore, on remand, the AOJ must again attempt to provide copies of these documents.  As the objective of Instruction 2 was to address the absence of the records, the Board finds that providing those missing documents will satisfy that Instruction.  However, if the AOJ is unable to provide copies of the missing documents, it must prepare a formal finding that such documents are unavailable (and detailing the efforts to obtain such documents), notify the appellant of their unavailability, and offer him the opportunity to provide such documents himself, if they are in his possession.  If the AOJ is unable to locate the missing documents, and the appellant is unable to provide copies for the record, the AOJ must satisfy Instruction 2 in the December 2013 Board remand by associating the work around guidance with the record.

Instruction 3 required the AOJ to associate with the appellant's claims file all service treatment and personnel records.  If such records were not available, the AOJ was to specifically document the attempts made to locate them and explain, in writing, why further attempts to locate/obtain those records would be futile.  The AOJ was also to notify the appellant of any service records it was unable to obtain, explain efforts VA has made to obtain that evidence, describe any further action VA proposed to take, and offer the appellant the opportunity to respond.  

Upon review of the expanded (paper and electronic) record, the Board finds that (in the absence of argument to the contrary) the appellant's service treatment records have been associated with his claims file, satisfying that portion of Instruction 3.  However, the only personnel records added to the file relate to non-judicial punishments associated with the appellant's periods of AWOL and a personnel memorandum directing the appellant's separation under other than honorable conditions by reason of misconduct.  There are no records detailing the nature of the misconduct, or the circumstances surrounding the felony conviction while on active duty, or relating to any other aspect of the appellant's service.  

The Board notes that 38 C.F.R. § 3.12(b) provides that discharge for the reasons specified in § 3.12 (to include discharge for a felony conviction) may not be a bar to receipt of VA benefits if it found that the appellant was insane at the time the offense was committed.  The Board further notes that the appellant's service treatment records, part of the expanded record, indicate that he was treated in February 1983 for a suicide attempt.  Thus, there is a suggestion in the record that the appellant may have had psychiatric disability in service.  If a psychiatric disability is related to the circumstances surrounding his felony conviction, such that he was insane at the time the underlying offense was committed, an exception to the bar to receipt of VA benefits may be warranted.  Therefore, on remand, the AOJ must satisfy the December 2013 Instruction 3, as it pertains to the appellant's service personnel records.  In addition, as the expanded record now indicates the possibility that the appellant was insane at the time of the conduct underlying the misconduct discharge, the AOJ should request that the appellant provide any documents in his possession (i.e., civil records) related to his felony conviction, or provide a signed release authorizing VA to obtain such records on his behalf.

Instruction 4 advised the AOJ to issue a formal character of discharge determination, to include a finding as to whether the appellant's sanity was involved and whether any periods of AWOL were under "compelling circumstances".  As noted above, the portions of the prior remand instructions regarding periods of AWOL have been satisfied and need not be considered further.  Likewise, the record now contains a November 1986 formal character of discharge determination.  However, the record does not contain any findings as to whether the appellant's sanity was involved in the circumstances leading to his discharge from service, and, as noted above, the issue of sanity has been raised by the expanded record.  Therefore, on remand, the AOJ should issue a formal finding as to whether the appellant's sanity was involved in the conduct underlying his felony conviction.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain for the record copies of the correspondence to the appellant requesting additional information regarding his military service, the original letter denying entitlement to a certificate of eligibility for a home loan (i.e., the rating decision at issue), and the appellant's notice of disagreement, all dated in April 2013.  

If the missing documents remain unavailable, prepare a formal finding detailing the efforts to obtain such documents, notify the appellant of their unavailability, and offer him the opportunity to provide such documents himself, if they are in his possession.  If the missing documents cannot be associated with the record, provide, for the record, the work around guidance given to the Atlanta VA Regional Loan Center appeals processing team regarding the unavailability of the documents in question.

2.  Obtain the appellant's service personnel records and associate them with the claims file.  If such records cannot be located, document the attempts made to locate them and explain, in writing, why further attempts to locate them would be futile.  Also, notify the appellant of any service records that could not be obtained, explain efforts VA has made to obtain that evidence, describe any further action VA proposes to take, and offer the appellant the opportunity to respond.

3.  If the development ordered in the above instruction does not establish that the appellant was insane at the time of the conduct underlying the felony conviction that led to his discharge, notify the appellant and request that he provide, for the record, any private/civil records related to such conduct or provide releases for VA to obtain such records on his behalf.

4.  After the above development has been completed, issue an updated formal character of discharge determination, to include a finding as to whether the appellant's sanity was involved in the conduct underlying his felony conviction and subsequent discharge from service.

5.  Then, review the record, conduct any additional development suggested by the expanded record (e.g., a VA psychiatric examination) and readjudicate the claim.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and afford the appellant and his representative the opportunity to respond.  The case should then be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

